UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 10, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 1-08395 Morgan’s Foods, Inc. (Exact name of registrant as specified in its charter) Ohio 34-0562210 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4829Galaxy Parkway, Suite S, Cleveland, Ohio (Address of principal executive offices) (Zip Code) (216) 359-9000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer☐ (do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of December 18, 2013, the issuer had 4,048,147 common shares outstanding. PART I – FINANCIAL INFORMATION Item1. Financial Statements MORGAN’S FOODS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Quarter Ended November 10, 2013 November 4, 2012 Revenues $ 19,050,000 $ 20,060,000 Cost of sales: Food, paper and beverage 6,137,000 6,466,000 Labor and benefits 5,448,000 5,747,000 Restaurant operating expenses 4,635,000 5,073,000 Depreciation and amortization 707,000 644,000 General and administrative expenses 1,068,000 1,140,000 Loss on restaurant assets 205,000 106,000 Operating income 850,000 884,000 Interest expense: Bank debt and notes payable 127,000 200,000 Capital leases 465,000 504,000 Other (income) and expense, net 372,000 ) Unrealized loss on derivatives 130,000 - Income (loss) before income taxes ) 196,000 Provision for income taxes 63,000 71,000 Net income (loss) $ ) $ 125,000 Basic net income (loss) per common share: $ ) $ 0.04 Diluted net income (loss) per common share: $ ) $ 0.04 Basic weighted average number of shares outstanding 4,044,147 2,934,995 Diluted weighted average number of shares outstanding 4,044,147 2,984,694 See notes to these consolidated financial statements. 1 MORGAN’S FOODS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Thirty-six Weeks Ended November 10, 2013 November 4, 2012 Revenues $ 59,732,000 $ 61,016,000 Cost of sales: Food, paper and beverage 19,482,000 19,769,000 Labor and benefits 17,049,000 17,261,000 Restaurant operating expenses 14,759,000 15,333,000 Depreciation and amortization 2,071,000 1,869,000 General and administrative expenses 3,443,000 3,524,000 Loss on restaurant assets 736,000 564,000 Operating income 2,192,000 2,696,000 Interest expense: Bank debt and notes payable 461,000 647,000 Capital leases 1,406,000 1,512,000 Other (income) and expense, net 438,000 ) Unrealized loss on derivatives 130,000 - Income (loss) before income taxes ) 584,000 Provision for income taxes 234,000 214,000 Net income (loss) $ ) $ 370,000 Basic net income (loss) per common share: $ ) $ 0.13 Diluted net income (loss) per common share: $ ) $ 0.13 Basic weighted average number of shares outstanding 3,875,374 2,934,995 Diluted weighted average number of shares outstanding 3,875,374 2,953,294 See notes to these consolidated financial statements. 2 MORGAN’S FOODS, INC. CONSOLIDATED BALANCE SHEET November 10, 2013 March 3, 2013 (UNAUDITED) ASSETS Current assets: Cash and equivalents $ 2,676,000 $ 2,971,000 Restricted cash 2,773,000 350,000 Receivables 459,000 609,000 Inventories 739,000 724,000 Prepaid expenses 650,000 812,000 Assets held for sale 1,120,000 583,000 Total current assets 8,417,000 6,049,000 Property and equipment: Land 350,000 1,075,000 Buildings and improvements 2,130,000 2,639,000 Property under capital leases 23,989,000 22,969,000 Leasehold improvements 12,463,000 12,308,000 Equipment, furniture and fixtures 18,691,000 18,870,000 Construction in progress 420,000 26,000 Total property and equipment 58,043,000 57,887,000 Less accumulated depreciation and amortization 23,244,000 23,486,000 Net book value of property and equipment 34,799,000 34,401,000 Other assets 352,000 411,000 Franchise agreements, net 591,000 689,000 Goodwill 8,896,000 8,950,000 Total assets $ 53,055,000 $ 50,500,000 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Long-term debt, current $ 942,000 $ 878,000 Current maturities of capital lease obligations 367,000 304,000 Accounts payable 3,250,000 3,297,000 Accrued liabilities 3,749,000 3,800,000 Total current liabilities 8,308,000 8,279,000 Long-term debt 7,789,000 7,338,000 Long-term capital lease obligations 22,839,000 22,079,000 Other long-term liabilities 10,541,000 10,812,000 Deferred tax liabilities 3,367,000 3,175,000 SHAREHOLDERS' EQUITY (DEFICIT) Preferred shares, 1,000,000 shares authorized, no shares outstanding - - Common shares, no par value Authorized shares - 25,000,000 Issued shares - 4,073,557 and 2,969,405 41,000 30,000 Treasury shares -25,410 and 34,410 ) ) Capital in excess of stated value 31,327,000 29,488,000 Accumulated deficit ) ) Total shareholders' equity (deficit) 211,000 ) Total liabilities & shareholders' equity (deficit) $ 53,055,000 $ 50,500,000 See notes to these consolidated financial statements 3 MORGAN’S FOODS, INC.
